CHARLES J. SCHUCK, Judge.
Claimant, Frank T. Gregg, seeks reimbursement in the sum of $47.18 for damages to claimant’s car occasioned by state road truck 430-66 colliding therewith on route no. 7 in Monon-galia county, West Virginia. From the record as submitted it would seem that the collision was caused by the negligence of the driver of the state truck and trailer. The accident occurred on July 8, 1943.
The state road commission does not contest the claimant’s right to an award for the said amount, but concurs in the claim for that amount; and the claim is approved by the special assistant to the attorney general as one that should be paid. We have carefully considered the case upon the record submitted, and are of the opinion that it should be entered as an approved claim, and an award is made accordingly in the sum of forty-seven dollars and eighteen cents ($47.18).